DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 11/18/2021.

Allowable Subject Matter
3.	Claims 1-9, 11-20 and 22 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Salinger et al. does not teach or suggest establishing a unicast QAM signal between a server and a client device for delivery of content, the unicast QAM signal having a frequency and comprising a plurality of programs; identifying a total amount of bandwidth of the QAM signal; determining an amount of bandwidth needed for delivery of the supplemental content; identifying the plurality of programs in the QAM signal;  reducing an amount of bandwidth used by at least one program of the plurality of programs; determining whether the amount by which the bandwidth used by the at least one program has been reduced is greater than or equal to the amount of bandwidth needed for delivery of the supplemental content; in response to determining that the amount by which the bandwidth used by the at least one program has been reduced is greater than or equal to the amount of bandwidth needed for delivery of the supplemental content, allocating the amount of bandwidth 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KABIR A TIMORY/Primary Examiner, Art Unit 2631